ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
Raytheon Company                           )      ASBCA No. 58849
                                           )
Under Contract Nos. NOOO 19-05-G-0008 )
                    W911QX-04-C-0108 )

APPEARANCES FOR THE APPELLANT:                    Paul E. Pompeo, Esq.
                                                  Dominique L. Casimir, Esq.
                                                  Lauren J. Schlanger, Esq.
                                                   Arnold & Porter Kaye Scholer LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   E. Michael Chiaparas, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Debra E. Berg, Esq.
                                                  Stephen R. Dooley, Esq.
                                                  Cara A. Wulf, Esq.
                                                   Trial Attorneys
                                                   Defense Contract Management Agency
                                                   Boston, MA

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 2 May 2017




                                                DIANA o/DICKINSON
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58849, Appeal of Raytheon Company,
rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2